Citation Nr: 1611996	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  10-02 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety. 

2.  Entitlement to an initial compensable rating for chronic sinusitis.

3.  Whether new and material evidence was received sufficient to reopen a claim of service connection for hypertension.

4.  Whether new and material evidence was received sufficient to reopen a claim of service connection for bilateral pes planus. 

5.  Entitlement to service connection to sleep apnea.

6.  Entitlement to an increased rating for a right knee disorder, rated 10 percent disabling.

7.  Entitlement to an increased rating for a left knee disorder, rated 10 percent disabling.
REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to August 2004.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Newark, New Jersey, and Baltimore, Maryland.  The Baltimore RO has most recently returned the case to the Board.

Although the Veteran's claim was initially limited to the question of entitlement to service connection for PTSD, the medical evidence shows treatment for other psychiatric disorders, including depressive disorder and anxiety disorder. Therefore, the issue, as reflected on the title page of this decision, was broadened to include service connection for a psychiatric disorder. See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).

This claim was previously before the Board in April 2012, at which time it was remanded for additional development.  The agency of original jurisdiction (AOJ) has complied with the remand directives. 
 
In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including the Virtual VA and Veterans Benefit Management System (VBMS) claims files. All records are now in these electronic systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA is obligated to provide a medical examination when the record contains competent evidence that a claimant has a current disability or symptoms of a current disability, the record indicates that a current disability or symptoms of a current disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006); see also 38 C.F.R. § 3.159(c)(4) (2015).

In this case, there is evidence that the Veteran has a psychiatric disorder. VA treatment records reflect the Veteran has been diagnosed with PTSD and anxiety disorder.  The Veteran has stated that he was harassed during service by his superiors and other service members and experiences psychological trauma as a result.  A March 2010 mental health assessment shows that the Veteran related his psychiatric symptoms to events in service.    

Under these circumstances, the Board finds that a remand is needed to obtain a VA examination to determine whether any of the Veteran's current acquired psychiatric disorders, to include PTSD and anxiety, are related to his military service.

As to the remaining issues numbered 2-7, all were denied by recent rating actions, to which notices of disagreements were filed.  To date, no Statements of the Case have been issued.  Accordingly, remand is necessary in order to afford the Veteran a Statement of the Case pertaining to these issues. Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case to the Veteran regarding his disagreements with the denial of the claims set out in issues 2-7 on the title page.

2.  With the assistance of the Veteran as necessary, obtain any outstanding, relevant VA and private treatment records. All attempts to obtain records should be documented in the claims folder.

3.  After receipt of any outstanding evidence, but whether or not records are obtained, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's acquired psychiatric disorders. The examiner must be provided access to the Veteran's electronic claims files, including the Virtual VA and VBMS files. The examiner must specify in the examination report that the claims files, including the electronic Virtual VA and VBMS files have been reviewed. 

The examiner should identify all current psychiatric disorders and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such psychiatric disorder occurred in or is otherwise etiologically related to the Veteran's military service. 

A complete rationale must be provided to support all opinions.  

3. After completing the actions detailed above, readjudicate the claims remaining on appeal.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




